On Application for Rehearing.
PER CURIAM.
When this case was tried in court, the plaintiff had full notice of what the issues were, and was afforded a full opportunity for a hearing, and took advantage of it by a full presentation of its case. Its contention now that it had not had notice and an opportunity for defense when the case was first heard before the commission is purely technical, and entitled to little consideration as applied to the second order, whatever force it might have as directed against the first order.
Rehearing refused.